DETAILED ACTION
Claims 1, 2, 7, 10-13, 16, 17, 22, 23 are pending. Claims 1, 2, 7, 10, 11, 13, 16, 17, 22, and 23  are amended. Claim 8 is cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 19, 2022 has been entered.
Response to Amendment
This office action is responsive to the amendment filed on September 19, 2022.  As directed by the amendment: claims 1, 2, 7, 10, 11, 13, 16, 17, 22, and 23 have been amended, claim 8 has been cancelled.  Thus, claims 1, 2, 7, 10-13, 16, 17, 22, 23 are presently pending in this application.
Applicant’s amendment to the claims has overcome the claim objection, however, additional objections are introduced.  
Applicant has overcome some of the 35 USC §112(a) rejections, however, one still remains and others are introduced.
Applicant has overcome the 35 USC §112(b) rejections, however, additional rejections are made as detailed below.
Applicant has not overcome the 35 USC §103 rejections. 
Response to Arguments
Applicant's arguments filed September 19, 2022 have been fully considered but they are not persuasive. 
Applicant has failed to address one of the 35 USC §112(a) rejections, and thus the rejection is maintained.
Applicant argues that Ke does not teach processing staple fibers as the starting material and that Ke requires there to be at least one filamentous starting material.  The examiner respectfully disagrees.  Ke describes that two or more strands of fibers may be drafted simultaneously (para. 0140), and describe various different fibers that may be utilized including cotton and wool (para. 0140).  Ke describes that two or more strands of fibrous or filamentous starting materials may be drafted simultaneously.  There is no requirement that there must be filamentous starting material.  Furthermore, Ke describes that the starting material 7 can be the same or different (para. 0143), such that there is no requirement that if a fibrous material is selected that a filamentous material must be utilized.  There is no indication that other fibers are introduced later in the drafting process.  In fact, Ke states that the starting material 7 may be any of the aforementioned material useable as starting materials (para. 0144) which thus includes fibrous material.  Furthermore, Ke states that there are three types of oxidized PAN materials available commercially: staple fibers, large filament tow materials, and small filament tow materials (para. 0018).  Thus, it is clear that Ke interprets staple fibers as performing in a manner to provide fire retardant compositions and methods and apparatuses for making the same and interprets oxidized PAN materials as encompassing staple fibers.  Therefore, even if Ke did not state that wool and cotton could be the starting material, the oxidized PAN material would still satisfy the claimed staple fibers limitation.  Furthermore, Ke states that the application should not be read to be limited to the particular embodiments disclosed (para. 0206).  
Applicant argues that the Henshaw does not teach two coaxially arranged mechanically separated elements.  It is noted that Henshaw is relied upon for the “coaxially arranged” and not the “mechanically separated” limitation which is already present in Ke.  Thus, the arguments regarding Henshaw not depicting mechanically separated elements is not found persuasive.
Applicant argues that the rejection of claim 8 (now substantively included in claim 1) was not sufficiently rejected.  The examiner respectfully disagrees.  Initially, the claim language has changed such that the lateral distance is now being claimed.  As explained in the rejection below, because the modified Ke includes the free length and the angle claimed the free lateral length is thereby taught.  It is further noted that when the examiner utilizes the modifying verbs “depending” and “could be” the examiner is referring to the various lengths of the staple fibers.  These are discussed in detail below.  As Grau teaches that one would not extend the free lengths beyond the average staple length the distance of the free length would depend on the material chosen.  For example, Ke describes a staple length of 2.5 cm to about 23 and wool includes a staple length of 2.54 – 20.32 cm.  Therefore, when performing the method of Ke someone could select a fiber with a staple length of 9 cm, Grau teaches that one would set the free length to less than 9 cm because the fiber would fall apart if the free length were greater than 9 cm due to the lack of twist in the fiber structure.
Applicant’s further arguments regarding the newly claimed “free lateral distance” are addressed below.  
Applicant argues that Grau cannot be utilized as evidence for the free length of Ke.  The examiner respectfully disagrees.  As described above, Ke does describe utilizing a staple fiber as a starting material.  Furthermore, Ke describes that the fiber length of between 2.5 cm to 23 cm (para. 0025) and as described below both cotton and wool have staple fiber lengths that fall within the claimed range.  The examiner further disagrees with the characterization that Ke only describes a starting material which is a continuous filament.  As described above, the starting material can be any starting material as described in Ke which includes both cotton and wool.  
Claim Objections
Claim 1, 8 and 11 are objected to because of the following informalities: claim 1, line 28 recites “the free lateral distance” which should be “a free lateral distance”,  Claim 8 includes the text of the claim which should not be present (See MPEP 714(II)(C)(C)).  Claim 11 recites “the first guide element” in line 8-9 which should be “a first guide element”, and “the second guide element” in line 10 which should be “a first guide element” because of the change of the dependency of the claim from claim 10 to claim 1.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim 7, 11, and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 11 states that the method includes “three separate guide elements that are spatially separated from each other in the direction of their respective central axes”.  This concept is not supported by the specification or the drawings.  Applicant has cited para. 0027 (of the published application) as providing support.  Para. 0027 of the published application (p. 8, ll. 6-15 of the application as filed) only states that the three separate guide elements are arranged such that “they are separated from each other in at least one spatial direction or plane”, but does not mention that the guide elements are spaced along central axes.  Applicant has not addressed this issue.
Claim 7 recites “the free lateral distance . . . is in a range of between 7.5 and 20 cm.”  The specification, however only provides support for between 4 and 10 cm, 5 and 9 cm, and at least approximately 6 cm (p. 6, ll. 25-29, p. 18, ll. 16-19).  Thus, there is no support for the particular claimed range. 
Claim 22 recites “the free length (interpreted as free lateral distance). . . is in a range of between 7.5 and 15 cm.”  The specification, however only provides support for between 4 and 10 cm, 5 and 9 cm, and at least approximately 6 cm (p. 6, ll. 25-29, p. 18, ll. 16-19).  Thus, there is no support for the particular claimed range.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 2, 7, 10-13, 16, 17, 22, 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “the at least two individual fibers leave the respective mechanically separated guide element” in lines 29-30.  It is unclear if both of the at least two individual fibers leave the same guide element or if each of the at least two individual fibers leave a respective mechanically separated guide element.  The examiner is interpreting this to mean “the at least two individual fibers leave a respective mechanically separated guide elements”.
Claim 7 recites “the at least two individual fibers leave a respective mechanically separated guide element” in lines 2-3.  It is unclear if both of the at least two individual fibers leave the same guide element or if each of the at least two individual fibers leave from separate elements.  The examiner is interpreting this to mean “the at least two individual fibers leave the respective mechanically separated guide elements.”
Claim 7 recites “wherein the free lateral distance between respective points at which the at least two individual fibers leave a respective guide element in a direction of the fiber merging point is in a range of between 7.5 and 20 cm”.  The lateral distance would appear to be the distance denoted by L’ in Fig. 3, especially based on the arguments.  However, it is not clear if the distance is between the two individual points (for example between 14 and 15) or if the distance is the distance from the points 14 and 15 to the merging point based on the claim language.  This latter interpretation is reinforced by the recitation of between 7.5 and 15 which is only found in the specification referring to the length L.  Further, the claim recites “in a direction of the fiber merging point” which could be interpreted as providing the direction than the distance is measured.  In view of the arguments, however, for purposes of examination the examiner is interpreting this to refer to the distance L’.  This interpretation induces the rejection under 35 USC §112(a).  
Claim 22 recites “the free length” which is a distance L as shown in Fig. 3, but the language is similar to that of claim 7 such that it is unclear if the recitation intends to refer to the distance L’ or the distance L.  For purposes of examination the examiner is interpreting this to refer to the distance L’.  This interpretation induces the rejection under 35 USC §112(a) above. 
Claim 22 recites “the at least two individual fibers leave a respective mechanically separated guide element” in lines 2-3.  It is unclear if both of the at least two individual fibers leave the same guide element or if each of the at least two individual fibers leave a separate guide element.  The examiner is interpreting this to mean “the at least two individual fibers leave the respective guide elements.”
The dependent claims inherit(s) the deficiency by nature of dependency.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7 and 22 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 recites that the free lateral distance is between 4 and 10 cm whereas claim 7 recites that the free lateral distance is between 7.5 and 20 cm.  Therefore, claim 7 attempts to broaden the claim scope and therefore does not further limit the subject matter of the claim upon which it depends.  . Claim 22 recites the free length (interpreted as the distance L’) is between 7.5 and 15 cm.  As claim 22 indirectly depends on claim 1, claim 22 attempts to broaden the claim scope and therefore does not further limit the subject matter of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements
The dependent claims inherit(s) the deficiency by nature of dependency.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 16, 17, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Ke (US 20120144794) in view of Henshaw (US 3225533) and Reuter et al (US3599416), as evidenced by Grau (DE4015062), Rathore (see URL in PTO-892), and Being Ewethful (see URL in PTO-892, hereinafter “Ewethful”).
Regarding claim 1, Ke describes a method of producing a yarn (yarn 49) formed by spinning at least two individual fibers (intermediate products 27c, 27d) each being staple fibers (can be formed of fibrous materials, which includes carbonaceous fibers, which includes cotton and wool fibers, paras. 0066 and 0068, the term fibers includes staple fibers, para. 0118, two or more strands of fibers may be drafted simultaneously, para. 0140, two or more fibrous starting materials may be utilized, para. 0142, starting material 7 can be the same, para. 0143, and starting material can be any aforementioned material useable as starting materials, para. 0144, which as described above includes staple fibers, see claim 26), comprising the following steps:
- providing the at least two individual fibers (27c, 27d) to be spun to form the yarn (49) to be produced in a spinning device (ring spinning device, para. 0034) comprising at least one spindle element or bobbin element (bobbin 51),
- feeding the at least two individual fibers to the spinning device (spinning component 13) in a fiber guiding direction (direction of feed 80, 82) via a guide device (roller pairs 19, 21, 119, 121) comprising a plurality of guide elements (roller pairs 19, 21, 119, 121), wherein the at least two individual fibers (27c, 27d) are fed to the spinning device (13) via at least two mechanically separated guide elements (21, 121) of the plurality of guide elements of the guide device, 
wherein the at least two mechanically separated guide elements are spatially separated from each other in the direction of their respective central axes (see Fig. 7 depicting spacing), wherein the at least two mechanically separated guide elements (21, 121) are the last guide elements of the guide device before the spinning device (are the last guide elements, there are no other guide elements); and
- spinning the at least two individual fibers (13) fed to the spinning device in the spinning device, thereby forming the yarn (49) to be produced, 
wherein after leaving the at least two mechanically separated guide elements (21, 121), the at least two individual fibers (27c, 27d) are brought together at a fiber merging point forming a defined spinning triangle with an apex (forms a triangle with apex, see Fig. 7) facing the spinning device (13, see Fig. 7), wherein each of the at least two individual fibers (27c, 27d) forms a side of the defined spinning triangle (each forms a side, see Fig. 7), the at least two individual fibers are staple fibers (as described above, the fibers are staple fibers).
The method of Ke does not explicitly describe wherein the at least two individual fibers are fed to a spinning device with a pre-tension produced by a drafting of the at least two individual fibers such that the triangle comprises two straight sides.
While Ke appears to depict “loose” strands 27c and 27d, the examiner submits that this is likely for clarity of viewing.  In any event, Ke describes that the strands are spun together in a spinning step (para. 0161).  It is well known that in order to spin materials together at least some tension must be applied or else the yarn will have slubs, and be loose in composition thereby degrading quality.
Therefore, it would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the method of Ke to provide at least some tension between 21, 121 and the combiner at 89 so that the yarn formed would have a minimal number of slubs and to provide a more consistent material.
The method of Ke does not explicitly describe that the last guide elements are coaxially arranged.
It appears that the orientation depicted in Ke is for viewing purposes.  In any event, in related art for forming yarns Henshaw depicts a device that includes separate rollers 4 that are coaxially arranged (see Fig, 2).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the rollers to be coaxially arranged so that the tension on each of the strands would be the same, thereby forming a consistent yarn as well as permitting the size of the machine to be reduced.
The method of Ke does not explicitly describe the angle of the defined spinning triangle between the sides of the spinning triangle formed by the at least two individual fibers in in the region of the apex facing the spinning device is 90° or less.
In related art for thread forming Reuter depicts wherein and the angle between components (fiber bands 4) is 90° or less (see Fig. 1).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the rollers of Ke to include a smaller angle of the triangle as Ke describes minimizing the angle of convergence to form compact spinning (para. 0157, Ke) while also permitting the distance to be the length of the staple or shorter so the fiber would not fall apart (see Reuter col. 3, ll. 7-14).
The method of Ke does not explicitly describe wherein a free length of each of the at least two individual fibers between the points at which the at least two individual fibers leave the last guide elements in the direction of feed is in a range between 4 and 20 cm.
Ke does describe that the fibers utilized have a length within a range of about 2.5 cm to about 23 cm (para. 0025).  
Grau describes that it is known that “rovings in the legs of the spinning triangle that have not yet been combined only have a part of the twist required to hold them together, these legs must be shorter than the average staple length of the material being processed” (para. 0003).
Given the information of Grau, it would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the free length of the fibers to be different depending on the length of the average staple length which is described as between 2.5 cm to about 23 cm.  For example, a staple length of 12 cm would require a free length of less than 12, whereas a staple length of 5 cm would require a staple length of less than 5 cm, and the user would be able to determine what length is correct.  In addition, Rathore describes that cotton fibers have a staple length of between 0.95 and 6.35 cm, and Ewethful describes that wool fibers have a staple length of between 2-8 inches (2.54 – 20.32 cm) which is within the range claimed and Ke specifically mentions utilizing cotton and wool.  Furthermore, the application provides no criticality for this particular range but rather that the fiber length is increased significantly before the merging point (p. 18, ll. 6-8).
The method of Ke as modified includes the free lateral distance between respective points of the at least two coaxially arranged, mechanically separated guide elements at which the at least two individual fibers leave the respective mechanically separated guide element is in a range of between 4 and 10 cm. (as modified, Ke includes the claimed free length from the guide device, and also includes the claimed angle between the two individual fibers, therefore, as modified, the triangle must have the particular claimed dimension for the free lateral distance as this distance is merely completing the triangle, that is, a triangle that has the particular claimed free lengths and claimed angle will always have the claimed free lateral distance).  
Regarding claim 2, the method of Ke as modified includes wherein the spindle element or bobbin element (51) of the spinning device (13) is arranged in alignment with a space (located between elements 19, 21, 119, 121) formed between the at least two mechanically separated guide elements in the fiber guiding direction of the at least two individual fibers (see Fig. 7).  
Regarding claim 7, the method of Ke as modified describes wherein the free lateral distance between respective points at which the at least two individual fibers leave a respective guide element in a direction of the fiber merging point is in a range of between 7.5 and 20 cm (as described above, depending on the length of the fiber, the length of the free lateral distance would also be changed and could be between 7.5 and 20 cm, again, this distance must occur as applicant has claimed the free length distance and the angle, any triangle that includes those two features must include the free lateral distance claimed).
Regarding claim 16, Ke as modified describes an apparatus (see Fig. 7) for producing a yarn (49) formed by spinning at least two individual fibers (27c, 27d) by a method according to claim 1, comprising: wherein the guide device (19, 21, 119, 121) is configured to guide at least two individual fibers (27d, 27c) in to the spinning device (13) which is arranged downstream thereof (see Fig. 7) and comprises the at least one spindle element or bobbin element (51), which is configured to spin together the at least two individual fibers (27c, 27d) fed via the guide device (19, 21, 119, 121), forming the yarn (49), and
further comprising a drafting device (first pair of rollers and second pair have different speeds and thus draft the fibers, para. 0026) configured for the drafting of the at least two individual fibers that are fed to the spinning device (para. 0026 describes that the fibers are drafted), 
wherein the at least two mechanically separated guide elements (19, 21, 119, 121) comprise the at least two last guide elements (21, 121) which are the at least two last guide elements (are the last guide elements) before the spinning device (13) via which the at least two individual fibers (27c, 27d) can be fed or are fed to the spinning device (13), wherein the at least two last guide elements (21, 121) are arranged such that the at least two last guide elements are coaxially arranged (as modified are coaxially arranged) such that the at least two last guide elements are spatially separated from each other in the direction of their respective axes (are spaced from each other in the direction of their axes);
wherein by means of the arrangement of the at least two last guide elements (21, 121), after leaving the at least two last guide elements (21, 121), the at least two individual fibers (27c, 27d) are brought together at the fiber merging point (89) forming the apex of the defined spinning triangle facing the spinning device (forms an apex of a triangle, see Fig. 7),
wherein the free length of each of the at least two individual fibers between the points at which the at least two individual fibers leave the last guide elements of the guide device in the direction of feed and the apex of the defined spinning triangle is in a range between 4 and 20 cm (the claim is to an apparatus; the apparatus is fully capable of performing depending on what fibers are utilized in the process); wherein
the angle of the defined spinning triangle between the sides formed by the at least two individual fibers in the region of the apex is 90°or less (this is dependent on the fibers utilized, which are not positively claimed in this apparatus claim, the apparatus of Ke is fully capable of forming a fiber as claimed).
Regarding claim 17, the apparatus of includes wherein the spindle element or bobbin element (51) of the spinning device (13) is arranged in alignment with a space formed between the at least two separated guide elements in the fiber guiding direction (see Fig. 7).  
Regarding claim 22, the free length between respective points at which the at least two individual fibers leave the respective guide element in toward the fiber merging points is in a range of between 7.5 and 15 cm (as described above, depending on the length of the fiber, the length of the “free lateral distance” would also be changed and could be between 7.5 and 15 cm).
Regarding claim 23, the free lateral distance between respective points at which the at least two individual fibers leave the respective guide elements toward the fiber merging point is in a range of between 5 and 9 cm (as described above, depending on the length of the fiber, the length of the free lateral distance would also be changed and could be between 5 cm and 9 cm).  
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ke (US 20120144794) in view of Henshaw (US 3225533) and Reuter et al (US3599416), and Cheng et al. (US 2009/0007538) as evidenced by Grau (DE4015062), Rathore (see URL in PTO-892), and Being Ewethful (see URL in PTO-892, hereinafter “Ewethful”).
Regarding claim 12, the method of Ke as modified describes the limitations of claim 12 but does not explicitly describe wherein the at least two individual fibers and at least one filament are spun together to form the yarn.  
In related art for producing industrial yarn, Cheng describes utilizing a filament 403 that is spun together with two rovings 401 (para. 0044).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the method of Ke to include the filament of Cheng in order to provide additional stretch to the material as well as to reduce the use of harmful chemical treatments when forming yarn (Cheng, para. 0008).
Regarding claim 13, the method of Ke as modified describes wherein at least one filament is fed from a filament storage unit (see annotated Fig. 4 below, Cheng) or via a third guide element which is separate from the at least two separated guide elements.

    PNG
    media_image1.png
    592
    747
    media_image1.png
    Greyscale


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ke (US 20120144794) in view of Henshaw (US 3225533), Reuter et al (US3599416), and Const Mecaniques De Stains Soc (FR1114963) (“Const”) as evidenced by Grau (DE4015062), Rathore (see URL in PTO-892), and Being Ewethful (see URL in PTO-892, hereinafter “Ewethful”).
Regarding claim 10 the method Ke describes the limitations of claim 10 but does not explicitly describe wherein the at least two individual fibers and at least one additional individual staple fiber are fed to the spinning device and spun together to form the yarn, wherein at least two individual fibers among the at least two individual fibers and at least one additional fiber are fed to the spinning device jointly via a first guide element of the at least two mechanically separated guide elements and the other individual fiber of the at least two individual fibers and at least one additional fiber is fed via a second guide element, the at least two mechanically separate guide elements arranged such that the other individual fiber of the at least two individual fibers and at least one additional fiber is spatially separated from the first guide element in the direction of their respective central axes of the at least two mechanically separated guide elements. 
In related art for spinning Const describes utilizing the at least two individual fibers and at least one additional individual staple fiber F1, F2, and F3 (line 29, line 16, staple fibers), which are spun together to form the yarn (see Fig. 2), wherein at least two individual fibers (F2, F3) are fed to the spinning device jointly via a first guide element (roller 8, right side, Fig. 2) of the at least two mechanically separated guide elements (separated in Ke) at least one additional fiber (F1) is fed via a second guide element (roller 8, left side, Fig. 2) such that the other individual fiber (f1) is spatially separated from the first guide element (roller 8, right side) in the direction of their respective central axes (is spaced from the guide element along the central axes direction).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the method of Ke to include an additional fiber in order to provide additional fibers to be mixed depending on the desire of the user (Const, p. 2, ll. 48-51).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Grishanov is cited for the teaching that staple fibers need not be natural fibers, but rather can be man-made.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J LYNCH whose telephone number is (571)272-1145.  The examiner can normally be reached on M-Th, Alt F: 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clint Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK J. LYNCH/Examiner, Art Unit 3732